DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the Abstract change “at tube coupler” to -- a tube coupler --
In [0039], line 2, change “tube coupler 120” to -- tube coupler 108 --
It is recommended that Applicant review the specification in its entirety to ensure that no other errors are present 
Appropriate correction is required.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 8, the last line, change “the tube coupler disconnected from the mounting plate” to       -- the tube coupler to be disconnected from the mounting plate --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofstrom (US 2013/0276558 A1). 
	Regarding Claim 1, Lofstrom teaches of an interchangeable seal head system (Fig. 2) for a header delivery system (Fig. 1), comprising: 
	a tube coupler (tube coupler comprising elements (130) and (113)) (see at least [0014], [0021] and Figs. 1-3); 
	one or more lock members (the lock members in the form of nuts (L) that engage with elements (S) to facilitate locking - see at least [0021] and Examiner Annotated Fig. 3 below) attached to the tube coupler (elements (L) are attached to the tube coupler via elements (S) once assembled as is shown in Fig. 2 - see at least [0021], Fig. 2 and Examiner Annotated Fig. 3);
	a mounting plate (the upper mounting plate (P) of element (112) - see at least [0021], Fig. 2 and Examiner Annotated Fig. 3), and one or more setting members (S) positionable between a retracted position (position wherein setting members (S) are screwed out as is shown in Fig. 3) and an extended position (position wherein setting members (S) are screwed in as is shown in Fig. 2) (see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3); 
	wherein the one or more setting members (S), when positioned in their extended position (as is shown in Fig. 2), are adapted to engage the one or more lock members to affix the tube coupler to the mounting plate (as is shown in Figs. 1 and 2) (see at least [0021], Figs. 1, 2 and Examiner Annotated Fig. 3). 


    PNG
    media_image1.png
    572
    748
    media_image1.png
    Greyscale



	Regarding Claim 2, Lofstrom also teaches that the mounting plate (P) further comprises one or more holes (holes in plate (P) that elements (S) pass through as is shown in Figs. 2, 3) for receipt of the one or more lock members (see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3 and observe how the lock members (L) are received by mounting plate (P) once assembled (as is shown in Fig. 2) via direct abutting contact as a result of the holes and elements (S) that pass through the holes). 

	Regarding Claim 3, Lofstrom also teaches that the mounting plate further comprises one or more locking channels (channels that elements (S) pass through as is shown in Figs. 2, 3) for receipt of the one or more setting members (S) (see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3). 

	Regarding Claim 4, Lofstrom also teaches that the one or more setting members (S) are set screws (elements (S) have threads, facilitate setting of the tube coupler to the mounting plate via screwing and can accordingly be considered set screws as claimed - see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3).

	Regarding Claim 6, Lofstrom also teaches of a launcher pipe (120) (see at least [0013] and Figs. 1-2).

	Regarding Claim 7, Lofstrom also teaches that the launcher pipe (120) and the tube coupler are in fluid communication when the one or more setting members engage the one or more lock members (as is shown in Fig. 1) (see at least [0013] and Figs. 1-2).

Regarding Claim 8, Lofstrom teaches of an interchangeable seal head system (Fig. 2) for a header delivery system (Fig. 1), comprising: 
	a tube coupler (tube coupler comprising elements (130) and (113)) (see at least [0014], [0021] and Figs. 1-3); 
	a lock member (the lock member in the form of nut (L) that engages with element (S) to facilitate locking - see at least [0021] and Examiner Annotated Fig. 3) attached to the tube coupler (element (L) is attached to the tube coupler via element (S) once assembled as is shown in Fig. 2 - see at least [0021], Fig. 2 and Examiner Annotated Fig. 3);
	a mounting plate (the upper mounting plate (P) of element (112) - see at least [0021], Fig. 2 and Examiner Annotated Fig. 3) having a fastener hole section (the section of element (P) that comprises eight holes as is shown in Fig. 3) and a lock channel (the channel within plate (P) that element (S) passes through as is shown in Figs. 2, 3) (see at least [0021], Fig. 2 and Examiner Annotated Fig. 3);
a set screw (S) (element (S) has threads, facilitates setting of the tube coupler to the mounting plate via screwing and can accordingly be considered a set screw as claimed - see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3) extending through the lock channel (as is shown in Figs. 1 and 2); 
wherein the set screw (S) is positionable between an extended position (position wherein set screw (S) is screwed in as is shown in Fig. 2) and a retracted position (position wherein set screw (S) is screwed out as is shown in Fig. 3) (see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3); 
	wherein the set screw (S) locks the lock member (L) in the fastener hole section when in the extended position to lock the tube coupler on the mounting plate (the position wherein set screw (S) is in the extended position and lock member (L) is locked against the hole section of plate (P) as is shown in Figs. 1 and 2 - see at least [0021], Figs. 1, 2 and Examiner Annotated Fig. 3); and 
	wherein the set screw unlocks the lock member in the fastener hole section when in the retracted position to allow the locking member to be removed from the fastener hole section and the tube coupler to be disconnected from the mounting plate (as is shown in Fig. 3) (see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3). 

	Regarding Claim 9, Lofstrom also teaches that the lock member (L) is attached to the tube coupler through threading (lock member (L) comprises threads such that it can be “bolted” to the threads of set member (S) and thereby attach to the tube coupler as is shown in Fig. 2) (see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3).  

	Regarding Claim 10, Lofstrom also teaches that the lock member (L) has a fastener head sized to fit in the fastener hole section (the flat head of lock member (L) that fits flush within the fastener hole section of mounting plate (P) and is shown in Fig. 2), and that the fastener head has a first head surface (the flat upper surface of lock member (L) that fits flush against mounting plate (P) as is shown in Fig. 2) that is at an angle to a longitudinal axis of the lock member (the flat upper surface of lock member (L) is perpendicular to (and thus at a 90° angle relative to) the longitudinal axis that passes straight through the center of the lock member (L) as is shown in Figs. 1-3) (see at least [0021], Figs. 1-4 and Examiner Annotated Fig. 3). 

	Regarding Claim 11, Lofstrom teaches a method of connecting and disconnecting a tube coupler (tube coupler comprising elements (130) and (113)) from a header delivery system (Fig. 1) including the interchangeable seal head system of Claim 1 (see the rejection for Claim 1 above), and comprising: 
	positioning the one or more setting members (S) in their extended position such that they engage the one or more lock members (L) to connect the tube coupler to the mounting plate (P) (as is shown in Fig. 2); and 
	positioning the one or more setting members (S) in their retracted position such that they release the one or more lock members (L) to disconnect the tube coupler from the mounting plate (P) (as is shown in Fig. 3) (see at least [0021], Figs. 1-4, Examiner Annotated Fig. 3 and the rejection for Claim 1 above).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lofstrom. 
	Regarding Claim 5, Lofstrom teaches the interchangeable seal head system of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of an embodiment wherein the one or more setting members (S) are in the form of spring actuated plungers. However, merely reconfiguring the existing setting members from set screws into spring actuated plungers would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically using setting members that are in the form of spring actuated plungers as opposed to using setting members that are in the form of set screws is not critical to the invention and that using setting members that are in the form of spring actuated plungers as opposed to using setting members that are in the form of set screws does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that either configuration of a set screw or a spring actuated plunger will work equally as well and achieve the same function of setting. Furthermore, it is evident that that the prior art of Lofstrom would have performed equally as well as the claimed invention since the prior art of Lofstrom teaches of setting members (S) that are in the form of set screws (see at least [0021], Figs. 1-4, Examiner Annotated Fig. 3 and the rejection for Claim 1 above) which fulfill the same purpose of setting equally as well as setting members that are in the form of spring actuated plungers (as is evident from the successful setting of the setting members (S) as is shown in Figs. 1 and 2) and because there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the system taught by Lofstrom by reconfiguring the existing setting members into spring actuated plungers to obtain the invention as specified in Claim 5 since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kingsland (US 313,342) and Krywitsky (US 2008/0202594 A1) are considered relevant to this application in terms of structure and use.  
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/18/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762